Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 3/15/2021.
Claims 1-20 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for priority based on parent patent US 10,949,396 B2 with filing date of 10/11/2017.

Specification
The disclosure is objected to because of the following informalities: 
Page 1 [0001] should be updated to reflect that the current status of parent Application 15/730,512 is now patent No. US 10,949,396 B2.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 4-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 20 and 22-23 of Patent No. 10,949,396 B2 in view of Larson et al. (hereinafter Larson), US 2018/0335935 A1.

Regarding Claims 1 and 4-11 of the instant application, in the table below, the left side contain the respective claims in the instant application while the right side contains portions of claims of the ‘396 patent:
17/202,236 (Instant Application)
10,949,396 (Patent ‘396)
(Claim 1) A method for providing user access history for a collaborative document, the method comprising: 


receiving, by a server, a first request for the collaborative document from a client device of a user of a plurality of users that have permission to access the collaborative document; 

providing, by the server, the collaborative document to the client device for presentation to the user in a user interface on the client device; 

determining whether a collaborator type of the user matches a predefined collaborator type; responsive to determining that the collaborator type of the user matches the predefined collaborator type: 

creating, by the server, a first user access history for the collaborative document based on accesses of the collaborative document by one or more of the plurality of users, the user access history specifying the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document, and 







providing, by the server, the first user access history for the collaborative document to the client device for display within a consolidated view of the user interface presenting the collaborative document; and  


responsive to determining that the collaborator type of the user does not match the predefined collaborator type: 















creating, by the server, a second user access history for the collaborative document, and 




providing, by the server, the second user access history for the collaborative document to the client device for display within the consolidated view of the user interface presenting the collaborative document.   



receiving, by a server, a first request for the collaborative document from a user device of a user of a plurality of users that have permission to access the collaborative document;

providing, by the server, the collaborative document to the user device for presentation to the user in a user interface on the user device;

receiving, from the user device, a second request for the user access history for the collaborative document presented in the user interface on the user device;



creating, by the server, the user access history for the collaborative document based on accesses of the collaborative document by one or more of the plurality of users, the user access history specifying the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document,

wherein the collaborative document is an electronic document for which at least a subset of users of the plurality of users have been granted permission to edit concurrently;

providing, by the server, the user access history for the collaborative document to the user device for display within a consolidated view of the user interface presenting the collaborative document;


receiving, from the user device, a third request to disable showing of accesses of the collaborative document performed by the user of the user device, wherein disabling the showing of accesses comprises preventing the plurality of users other than the user from receiving any user access history associated with the user with respect to the collaborative document;
receiving, from a second user device of a second user of the plurality of users, a fourth request for the user access history, subsequent to the disabling the showing of accesses, for the 

creating, by the server, a second user access history for the collaborative document based on the accesses of the collaborative document by the one or more of the plurality of users other than the user; and

providing, by the server, the second user access history for the collaborative document to the second user device for display in the second user interface presenting the collaborative document on the second user device.

receiving, from the client device, a message request comprising a message to be sent to one or more of the plurality of users identified in the first user access history in the user interface; and 


transmitting the message to one or more client devices associated with the one or more of the plurality of users.  
(Claim 2) The method of claim 1, further comprising:
receiving, from the user device, a message request comprising a message to be sent to one or more of the plurality of users identified in the user access history in the user interface; and

transmitting the message to one or more user devices associated with the one or more of the plurality of users.
(Claim 5) The method of claim 4, wherein the message request is selected via an indicator on a view including the first user access history in the user interface presenting the collaborative document.  
(Claim 3) The method of claim 2, wherein the message request is selected via an indicator on a view including the user access history in the user interface presenting the collaborative document.

(Claim 4) The method of claim 1, wherein the user access history identifies the plurality of users that have permission to access the collaborative document and timestamps of most recent viewings of the collaborative document by each of the plurality of users.
(Claim 7) The method of claim 1, 
wherein the first user access history for the collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of the plurality of users.
(Claim 5) The method of claim 1, 
wherein the user access history for the collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of the plurality of users.
(Claim 8) The method of claim 1, wherein the first user access history for the collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of the plurality of users.  
(Claim 6) The method of claim 1, wherein the user access history for the collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of the plurality of users.
(Claim 9) The method of claim 1, further comprising: 
including group metadata that is associated with one or more of the plurality of users in a group in the first user access history.  
(Claim 7) The method of claim 1, further comprising:
including group metadata that is associated with one or more of the plurality of users to a group in the user access history.

receiving, at the server, one or more access requests to the collaborative document; and 
storing access data for each of the one or more access requests, the access data for each of the one or more access requests comprising an identity of one of the plurality of users associated with a respective access request and a time at which the respective access request was received.  
(Claim 8) The method of claim 1, further comprising:
receiving, at the server, one or more access requests to the collaborative document; and
storing access data for each of the one or more access requests, the access data for each of the one or more access requests comprising an identity of one of the plurality of users associated with a respective access request and a time at which the respective access request was received.
(Claim 11) The method of claim 1, wherein providing the first user access history for the collaborative document to the client device for display in the user interface presenting the collaborative document comprises: 

causing the first user access history to be displayed in the consolidated view overlaid on a portion of the collaborative document presented in the user interface.  
(Claim 9) The method of claim 1, wherein providing the user access history for the collaborative document to the user device for display in the user interface presenting the collaborative document comprises:

causing the user access history to be displayed in a consolidated view overlaid on a portion of the collaborative document presented in the user interface.

Regarding subject matter of instant application claim 1, in the same field of endeavor, Larson teaches or suggests determining whether a collaborator type of the user matches a predefined collaborator type (FIG. 5A [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time.  A collection of comments that together form an exchange between users with respect to a single span is a thread 518, [0089] contextual primitives can add a group of users, or user(s) assigned to a specific role e.g. owner, editor, etc., to the audience of a thread using document context.  A ; responsive to determining that the collaborator type of the user matches the predefined collaborator type: 
creating, by the server, a first user access history for the collaborative document based on accesses of the collaborative document by one or more of the plurality of users, and providing, by the server, the first user access history for the collaborative document to the client device for display within a consolidated view of the user interface presenting the collaborative document ([0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content management system 130 can include access link module 410, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0081] the comment pane 512 can be visible when a collaborative content item is opened, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread…instead of retrieving all user associated with the collaborative content item in the collaborative content item index only users with editing access are added to the audience_list for the thread; this suggests upon determining ; and responsive to determining that the collaborator type of the user does not match the predefined collaborator type: creating, by the server, a second user access history for the collaborative document, and providing, by the server, the second user access history for the collaborative document to the client device for display within the consolidated view of the user interface presenting the collaborative document ([0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether a collaborator type of the user matches a predefined collaborator type; responsive to determining that the collaborator type of the user matches the predefined collaborator type: creating, by the server, a first user access history for the collaborative document based on accesses of the collaborative document by one or more of the plurality of users, and providing, by the server, the first user access history for the collaborative document to the client device for display within a consolidated view of the user interface presenting the collaborative document; and responsive to determining that the collaborator type of the user does not match the predefined collaborator type: creating, by the server, a second user access history for the collaborative document, and providing, by the server, the second user access history for the collaborative document to the client device for display within the consolidated view of the user interface presenting the collaborative document as suggested by Larson.  Doing so would be desirable to provide a system that allows for limiting of each users’ edits to the file to the user that made the edits, e.g. such that each user’s edits are not visible to any other user (Larson [0002]).

Claim 12 of the instant application is a system claim corresponding to the method claim 1 and recite similar limitations as Claim 20 of Patent ‘396 and is likewise rejected.

Claim 17 of the instant application is a one or more tangible, non-transitory computer-readable media claim corresponding to the method claim 1 and recite similar limitations as Claim 22 of Patent ‘396 and is likewise rejected. Claim 18 of the instant application depends from claim 17 of the instant application and recites similar limitations as Claim 23 (which depends from Claim 22) of Patent ‘396 and therefore rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 6, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (hereinafter Larson), US 2018/0335935 A1, in view of Tumanov et al. (hereinafter Tumanov), US 2011/0276925 A1.

Tumanov was disclosed in an IDS dated 3/15/2021.

Regarding independent claim 1, Larson teaches a method for providing user access history for a collaborative document (FIG. 5A [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502 (a collaborative document).  Each content level comment 504 has an author 514 indicated by user name and a creation date and time (a method for providing user access history for)), the method comprising: 
receiving, by a server, a first request for the collaborative document from a client device of a user of a plurality of users that have permission to access the collaborative document ([0054] Content management system 100 can also include authenticator module 306…to determine whether access to requested content item is authorized, [0055] content management system 100…allows client applications to request access to content items in the storage 318, [0059] Collaborative content items ; 
providing, by the server, the collaborative document to the client device for presentation to the user in a user interface on the client device ([0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications ; 
determining whether a collaborator type of the user matches a predefined collaborator type (FIG. 5A [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time.  A collection of comments that together form an exchange between users with respect to a single span is a thread 518, [0089] contextual primitives can add a group of users, or user(s) assigned to a specific role e.g. owner, editor, etc., to the audience of a thread using document context.  A contextual primitive is indicated by a predetermined token followed by a predetermined text string, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content ; responsive to determining that the collaborator type of the user matches the predefined collaborator type: 
creating, by the server, a first user access history for the collaborative document based on accesses of the collaborative document by one or more of the plurality of users, and 
providing, by the server, the first user access history for the collaborative document to the client device for display within a consolidated view of the user interface presenting the collaborative document ([0061] Collaborative content management system 130 can include various servers for managing access and edits to ; and responsive to determining that the collaborator type of the user does not match the predefined collaborator type: 
creating, by the server, a second user access history for the collaborative document, and 
providing, by the server, the second user access history for the collaborative document to the client device for display within the consolidated view of the user interface presenting the collaborative document ([0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items.  Collaborative content management system 130 can include access link module 410, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an .  
Larson does not expressly teach the user access history specifying the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document.
However, Tumanov teaches user access history specifying a plurality of users who have permission to access collaborative document including one or more users who have not accessed the collaborative document ([0079] Fig. 7 shows the activity-based resource 702 (user access history) with the value of the unread field 712 listing users who have received the email message (wherein the email message equates to the collaborative document and the listing of users equates to specifying a plurality of users who have permission to access) described by the email message descriptor 704E, but who have not yet read this email message (wherein the users that have not read the email message equates to including one or more users who have not access the collaborative document)).
Because Larson and Tumanov address the same issue of permissioned users accessing a collaborative document, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user access history specifying a plurality of users who have permission to the user access history specifying the plurality of users who have permission to access the collaborative document including one or more users who have not accessed the collaborative document.  This modification would have been motivated by the desire to make storing and presenting activities on resources more helpful for the user when collaborating and therefore more useful and user-friendly (see Tumanov [0002] and [0003]).

Regarding dependent claim 2, Larson, in view of Tumanov, teach the method of claim 1, wherein determining that the collaborator type of the user matches the predefined collaborator type comprises determining that the user has editing permissions for the collaborative document (see Larson [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the 

Regarding dependent claim 3, Larson, in view of Tumanov, teach the method of claim 1, wherein determining that the collaborator type of the user does not match the predefined collaborator type comprises determining that the user lacks editing permissions for the collaborative document (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing 

Regarding dependent claim 6, Larson, in view of Tumanov, teach the method of claim 1, wherein the first user access history identifies the plurality of users that have permission to access the collaborative document and timestamps of most recent viewings of the collaborative document by each of the plurality of users (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access to the collaborative content item are to be included in the audience for a thread, [0080] A user may also create a comment to include in a thread by entering text into a reply field in one of the comments 504, such as the most recent comment in a thread 518; this suggests that the collaborative content management system 130 displays threads with “@editing” primitive within the content level comment displayed in comment pane of users with editing access (wherein the first user access history) wherein each content .  

Regarding dependent claim 9, Larson, in view of Tumanov, teach the method of claim 1 further comprising: including group metadata that is associated with one or more of the plurality of users in a group in the first user access history (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The “@editing” primitive indicates that all users with editing access .  

Regarding dependent claim 10, Larson, in view of Tumanov, teach the method of claim 1, further comprising: receiving, at the server, one or more access requests to the collaborative document (see Tumanov, [0047] indicates that "the client activity system 112 sends the client activity data to the server activity system 108 (310)",  [0032] indicates that activities can be when a user read or edited a document, [0024] indicates that the resource can be word processing documents); and storing access data for each of the one or more access requests, the access data for each of the one or more access requests comprising an identity of one of the plurality of users associated with a respective access request and a time at which the respective access request was received (see Tumanov, [0020] indicates that the activity database 118 is a database that stores activity data, [0028] indicates that "the client activity system 112 sends client activity data to the server activity system 108 via  .  

Regarding dependent claim 11, Larson, in view of Tumanov, teach the method of claim 1, wherein providing the first user access history for the collaborative document to the client device for display in the user interface presenting the collaborative document comprises: causing the first user access history to be displayed in the consolidated view overlaid on a portion of the collaborative document presented in the user interface (see Larson [0059] Collaborative content items can be files that users can create and edit using a collaborative content items editor 270 and can contain collaborative content item elements.  Collaborative content items elements may include any type of content such as text; images, animations, videos, audio, or other multi-media; tables; lists; references to external content; programming code; tasks; tags or labels; comments; or any other type of content…collaborative content items may be shared and synchronized with multiple users and client devices 120, [0076] Referring now to FIG. 5A, there is shown an example user interface with page of a collaborative content item 502 entitled “Draft Speech”, [0079] The content level comments 504 can be arranged in a comment pane .  

Regarding independent claim 12, claim 12 is a system claim that is substantially the same as the method of claim 1.  Thus, claim 12 is rejected for the same reason as claim 1.  Additionally, Larson teaches a system, comprising: a memory device; and a processing device coupled to the memory device to ([0074] Content management system 100 and collaborative content management system 130 (a system) may be implemented using a single computer, or a network of computers, including cloud-based computer implementations. The operations of content management system 100 and collaborative content management system 130 as described herein can be controlled through either hardware or through computer programs installed in computer storage (comprising a memory device) and executed by the processors (and a processing device coupled to the memory device to) of such server to perform the functions described herein).

Regarding dependent claims 13-14, claims 13-14 are system claims that are substantially the same as the method of claims 2-3, respectively.  Therefore, claims 13-14 are rejected for the same reasons as claims 2-3.

one or more tangible, non-transitory computer-readable media storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to ([0074] Content management system 100 and collaborative content management system 130 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations. The operations of content management system 100 and collaborative content management system 130 as described herein can be controlled through either hardware or through computer programs installed (storing instructions) in computer storage (one or more tangible, non-transitory computer-readable media) and executed by the processors (that when executed by one or more processing devices, cause the one or more processing devices to).

Regarding dependent claim 18, Larson, in view of Tumanov, teach the non-transitory computer-readable media of claim 17, wherein the one or more processing devices are further to present the user access history in the consolidated view, the user access history identifying one or more users that have access to the collaborative document and including an indication of when the one or more users most recently accessed the collaborative document (see Larson [0100] FIG. 5B shows an example user interface with a file-level comment associated with the title of the collaborative content item.  FIG. 5B displays the same six .  

Regarding dependent claim 19, Larson, in view of Tumanov, teach the non-transitory computer-readable media of claim 17, wherein to determine that the collaborator type of the user matches the predefined collaborator type, the one or more processing devices are further to determine that the user has editing permissions for the collaborative document (see Larson [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing , and wherein to determine that the collaborator type of the user does not match the predefined collaborator type, the one or more processing devices are further to determine that the user lacks editing permissions for the collaborative document (see Larson [0061] Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items and for managing notifications about certain changes made to collaborative content items, [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item .  

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Tumanov, as applied in the rejections of claims 1 and 12, and further in view of Megiddo et al. (hereinafter Megiddo), US 2014/0289645 A1.

Megiddo was disclosed in an IDS dated 3/15/2021.

Regarding dependent claim 4, Larson, in view of Tumanov, teach the method of claim 1, further comprising: one or more of the plurality of users identified in the first user access history in the user interface (see Larson [0079] The content level comments 504 can be arranged in a comment pane 512 positioned to the side of the body of the collaborative content item 502.  Each content level comment 504 has an author 514 indicated by user name and a creation date and time, [0090] The collaborative content management system 130 determines the userIDs with viewing privileges for the collaborative content item according to the collaborative content item index and adds those userIDs to the audience_list for the thread, [0091] Therefore, during compilation of the collaborative content item, the collaborative content management system 130 checks to see if a particular thread should be displayed to a viewing user by referencing the audience_list of the thread.  If the userID of the current user is included in the collaborative content item database 408 then the collaborative content management system 130 displays the thread to the current user, [0094] The 
Larson and Tumanov do not expressly teach receiving, from the client device, a message request comprising a message to be sent to one or more of the plurality of users identified in the first user access history in the user interface; and transmitting the message to one or more client devices associated with the one or more of the plurality of users.  
However, Megiddo teaches receiving, from a client device, a message request comprising a message to be sent to one or more of a plurality of users identified in user access history in a user interface ([0060-0061] explain that “collaborating authors may be enabled to communicate within a context of the content (e.g., through notes, comments, and other forms of exchanges)” (in user access history in a user interface) and also, regarding edits and comments that occurred, “a set of controls may be displayed on a user device for enabling the author to switch to edit mode, reply to a comment, send a note to the co-author...” (receiving from a client device a message to be sent one or more of a plurality of users identified), FIG. 4 and 5A shed light on this interaction, [0040] explains that selection of a change or comment can bring up 
Because Larson, in view of Tumanov, and Megiddo address the same issue of displaying access history of a collaboration document, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving, from a client device, a message request comprising a message to be sent to one or more of a plurality of users identified in a user access history in user interface; and transmitting the message to one or more client devices associated with the one or more of the plurality of users as suggested by Megiddo into Larson and Tumanov’s method, with a reasonable expectation of success, such that the Larson’s comment pane display of the first user access history is able to receive a message request and transmit the message to one of the users identified in user access history as suggested by Megiddo to teach receiving, from a client device, a message request comprising a message to be sent to one or more of the plurality of users identified in the first user access history in the user interface; and transmitting the message to one or more client devices associated with the one or more of the plurality of users.  This modification would have been motivated 

Regarding dependent claim 5, Larson, in view of Tumanov and Megiddo, teach the method of claim 4, wherein the message request is selected via an indicator on a view including the first user access history in the user interface presenting the collaborative document (see Megiddo, FIG. 5A and [0040] explains that selection of a change or comment can bring up “additional controls 512 (wherein the message request is selected via an indicator on a view) for … sending a text message, attaching a note, replying to a comment/note...may be provided”.  From the figure, a user access history is in the user interface; wherein the combination of Larson, Tumanov and Megiddo taught first user access history in the user interface presenting the collaborative document as the comment pane of content level comments displayed to user with editing access positioned to the side of the body of the collaborative content item 502 per Larson [079], [0094]).  

Regarding dependent claim 15, claim 15 is a system claim that is substantially the same as the method of claim 4.  Therefore, claim 15 is rejected for the same reason as claim 4.

Claims 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Tumanov, as applied in the rejections of claims 1, 12 and 17, respectively, and further in view of Palmucci, US 2013/0185252 A1.

Palmucci was disclosed in an IDS dated 3/15/2021.

Regarding dependent claim 7, Larson, in view of Tumanov, teach all the elements of claim 1.
Larson and Tumanov do not expressly teach wherein the first user access history for the collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of the plurality of users.  
However, Palmucci teaches wherein a user access history for a collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of a plurality of users ([0036] "the user can set the permissions to allow: (i) anyone with a link to the document can view, copy and/or examine the revision history of the document (or a portion thereof)", FIG. 12 indicates a step 1254 "verify security" wherein [0091] indicates that "the system compares a user's permissions, group memberships, etc. to the security settings on the version and/or revision history and authorizes the user as appropriate", [0082] explains that, for example, user B "has full revision history access" since he has the proper privileges as he is part of the group allowed to view the revision history of version one, two, and three; this suggests document revision history for a document (wherein a user access history for a collaborative document) can be provided by a system in response 
Because Larson, in view of Tumanov, and Palmucci address the same need of providing a way to display access history of a collaborative document, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a user access history for a collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of a plurality of users as suggested by Palmucci into Larson and Tumanov’s method, with a reasonable expectation of success, such that Larson and Tumanov’s content item’s comment pane is provided if it is verified that the user is authorized to view and the content item’s comments to teach wherein the first user access history for the collaborative document is provided in response to determining that access history viewing for the collaborative document is enabled for one or more of the plurality of users.  This modification would have been motivated by the desire to provide the ability for various revisions to be secured for viewing only by users of certain user groups (Palmucci [0009]).

Regarding dependent claim 8, Larson, in view of Tumanov, teach all the elements of claim 1. 
Larson and Tumanov do not expressly teach wherein the first user access history for the collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of the plurality of users.  
However, Palmucci teaches wherein a user access history for a collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of a plurality of users (([0036] "the user can set the permissions to allow: (i) anyone with a link to the document can view, copy and/or examine the revision history of the document (or a portion thereof)", [0084] indicates that there is an "open" security setting which indicates that "*any* revisions created on it are visible to all".  Since the entire revision history is available, it is comprehensively and wholly available (i.e., a global access history viewing), [0002] indicates that the invention is for collaborating on a plurality of documents, any and all can have the open security setting applied for all users; this suggests revision history of a document (wherein a user access history for a collaboration document) can be made wholly available to users in response to user set permissions with a “open” security setting (in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled) indicating any revisions to the document are visible to all (for one or more of a plurality of users)).  
Because Larson, in view of Tumanov, and Palmucci address the same need of providing a way to display access history of a collaborative document, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a user access history for a collaborative document is provided in response to determining that global access wherein the first user access history for the collaborative document is provided in response to determining that global access history viewing for collaborative documents including the collaborative document is enabled for one or more of the plurality of users.  This modification would have been motivated by the desire to ease difficulties integrating revisions from other users while concurrently working on one’s own revisions (Palmucci [0009]).  

Regarding dependent claim 16, claim 16 is a system claim that is substantially the same as the method of claim 7.  Therefore, claim 16 is rejected for the same reason as claim 7.

Regarding dependent claim 20, claim 20 is a non-transitory computer-readable media claim that is substantially the same as the method of claim 7.  Therefore, claim 20 is rejected for the same reason as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eisner et al., US 10,691,877 B1 (Jun. 23, 2020) (13:59-14:15 The author or owner (or a group of authors or owners) of the document 412 may select comments and annotations to include or exclude from the document or a particular version of the document. The author of the document may receive a notification that one or more collaborators have provided annotations, comments or other interaction with the document to the document management and collaboration system. The author may have requested collaboration on the document from the one or more collaborators or the document management and collaboration system may have selected the one or more collaborators on behalf of the author. The author may then review the one or more collaborators' interactions with the document 412 through the client application 400. By selecting the appropriate option in the menu options 410 the author may accept or remove comments and other interactions with the document 412. If the author accepts one or more interactions with the document, the document management and collaboration system may cause the one or more interactions with the document to be injected into the document. For example, if the author accepts annotation 408 the document management and collaboration system may insert annotation 408 and generate a new underlay and coordinate map based at least in part on the document with annotation 408 inserted).                                                                                                                                                                                                  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                              
  /JENNIFER N WELCH/  Supervisory Patent Examiner, Art Unit 2143